Title: Elbridge Gerry to Abigail Adams, 17 April 1780
From: Gerry, Elbridge
To: Adams, Abigail



My dear Madam
Philadelphia 17th April 1780

By the last Post I was honored with your Letter of the 13th March, communicating in Confidence your Sentiments on a certain publication in the Philadelphia Paper, which had been too striking to escape the Notice of Mr. Adams’s Friends in this Quarter.
It is not easy to ascertain the Intentions, of the philosophical Society in their Election of Mr. A . . . . s, or how far they were concerned in making such an invidious Distinction, but it is highly probable that the List was sent to the press by some of their Members, and certain it is, they might have corrected the Measure, had they disapproved thereof. Nevertheless Madam, to pursue these Enquiries, I presume, will be no Ways pleasing to You, if “the Honor and Character” of our Friend can be guarded by any Mode that is more agreable, and at the same Time that promises as happy an Effect.
Previous to the Audience of Mr. Gerard, who was the first foreign Minister received by Congress, it was determined, that all Ministers plenipotentiary, whether sent to or from Congress, should have the Title of “honorable”; and altho this appeared to many Members unequal to the Dignity of the Office, yet, in all the publick proceedings of Congress, the Rule has been invariably observed to the present Time. Doctor Franklin, Mr. A——s, and Mr. Jay, are by their respective Appointments Ministers plenipotentiary, and no one who has seen their Instructions can suppose, that the Powers of Mr. A——s are less, or indeed that they are not more important than what are given to either of the other Gentlemen. Dr. F——n’s Commission not being renewed represents him to have been “Deputy from the State of Pennsylvania to the General Congress and president to the Convention of the said State.” Mr. A——’s “late Commissioner of the united States of America at the Court of Versailes, late Delegate in Congress from the State of Massachusetts Bay and chief Justice of the said State” and Mr. J—y’s “late president of Congress, and chief Justice of the State of New York,” from all which I think it evident, that whether We refer to the Commissions, Instructions, or Appointments of the Gentlemen mentioned, Mr. A——’s Rank is at least equal to either of the others, and by the Resolutions of Congress, he has the same Title.
But the Subject, as You justly consider it Madam, is delecate in it’s Nature, and requires Measures that point not directly at the Object. I am therefore of Opinion, that it will be well, for the Information of the Friends and Correspondents of our Ministers plenipotentiary and the Secretaries of the Embassies, to publish such Circumstances as have been mentioned relative to their respective Commissions and Titles, in the same Paper in which the List of the Society was published. It may also be proper to have Mr. A——s appointed a Member of the “American Academy of Arts and Sciences,” for the Institution whereof I have been lately informed a Bill is depending in the Legislature of the State of Massachusetts; and should You think it expedient to consult our Friend General Warren on the Occasion, he will undoubtedly promote the Appointment, and see that it is properly communicated to the publick. A third Mode will be attempted, but I am doubtful whether it will succeed, which is to move Congress to grant a more dignified Title than “honorable” to all Ministers plenipotentiary, whether sent to or from Congress; for indeed they will always have it de Facto if not de Jure.
The Attempts mentioned in your Letter to traduce Mr. A——s in France, are convincing Proofs of the Necessity of opposing every Measure of this Kind, however trifling it may at first appear; and I assure You Madam that on every Occasion I shall with the greatest pleasure endeavour to support him as a particular Friend, as well as a valuable Statesman.
At Mr. A——s Request in Novr. last I transmitted You the Rate of Exchange of Specie, which is now sold in this City from 60 to 62£ for 1, and remain with every Sentiment of Respect your sincere Friend & most hume. Sert.,

E.G.

